Le Grand, C. J.,
delivered the opinion of this court.
There is but one question involved in this case, and we think the Superior Court decided it correctly. It is, whether a purchaser pendente lite is bound by the judgment rendered against the party from whom he makes the purchase ? This was ais action of ejectment brought by the appellant to recover certain property of which he had been dispossessed under a writ of habere facias possessio?iem. The defence was, that in an equity proceeding against the person under whom he claimed? to set aside a conveyance alleged to have been made fraudulently, a decree was passed in conformity with the prayer of the bill, and the property secured to the complainant, and that during the pendency of this proceeding, the appellant purchased the property in question from the defendant. The Superior Court, in fact, decided that the appellant? being a purchaser pendente lite, was concluded by the decree in the equity proceedings, and, notwithstanding the very ingenious argument of the counsel for appellant, we are of opinion, decided correctly. We might cite many cases in affirmance of this view, but we content ourselves with a reference to sections 405 and 406 of 1 Story's Eq. Jur.) where will be found, Stated with clearness, the law applicable to the subject, and the reasons of public policy on which it rests. In section 405 it is said: “A purchase made of property actually in litigation, pendente lite, for a valuable consideration, and without any express or implied notice in point of fact, affects the purchaser in the same manner as if he had such notice; and he will accordingly be bound by the judgment or decree in the suit.” And in section 406 it is said: “Ordinarily, it is true, that the decree of a court binds only the parties and their privies in representation or estate. But he who purchases during the pendency of a suit, is held bound by the decree that may be made against the person from whom he derives title. The litigating parties are exempted from taking notice of the title so acquired; and such purchaser need not be made a party to the suit. Where there is a real and fair purchase without any notice? the rule may operate very hardly. But it is a rule founded upon a great public policy, for, otherwise, alienations triad© *525during a suit might defeat its whole purpose; and there would be no end to litigation. And hence arises the maxim, pendente lite nihil innovetur; the effect of which is, not to annul the conveyance, but only to render it subservient to the rights of the parties in litigation. As to the rights of these parties, the conveyance is treated as if it never had any existence; and it does not vary them.” See, also, 6 H. & J., 21, Tongue vs. Morton.
This disposes of the case which was before the Superior Court. If there was any fraudulent design on the part of those who were the parties to the equity proceedings, to defeat the appellant, the latter, on proof of the fact, and the additional one, that, in execution of such fraudulent intention, he was in point of fact defrauded, he has his remedy in equity.

Judgment affirmed.